          Case 3:20-cv-00133-JCH Document 190 Filed 12/02/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

                                                             :
JAKUB MADEJ                                                  :
                                                             :        CIVIL ACTION NO.
                          PLAINTIFF                          :        3:20-cv-00133-JCH
                                                             :
v.                                                           :
                                                             :
YALE UNIVERSITY, MARVIN CHUN,                                :
MARK SCHENKER, PETER SALOVEY AND                             :
JESSIE ROYCE HILL                                            :
                                                             :
                          DEFENDANTS                         :
                                                             :        DECEMBER 2, 2020

     DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S CLAIMS FOR DAMAGES

        On October 26, 2020, the Court granted the defendant’s motion to compel the plaintiff “to

produce to the defendants a damage analysis that sets forth the basis for, and calculation of, his

compensatory damages, past wage loss, and future wage loss, and to produce any documents that

support these calculations” within 14 days. (ECF No. 174, p. 21.) On November 9, 2020, the

plaintiff uploaded to the designated drop box a Word document labeled “damages-analysis-nov-

9.docx.” When defense counsel attempted to open the document, he received an error message.

After repeated e-mails to the plaintiff by defense counsel and the filing of a motion to compel by

the defendants, the plaintiff finally provided defense counsel with a readable version of the

damages analysis.1 Since the damages analysis wholly fails to comply with the Court’s order, the

defendants move to strike all of the plaintiff’s claims for damages listed in the November 9, 2020

Plaintiff’s Computation of Damages.



1
 A copy of the damages analysis provided by the plaintiff on November 20, 2020 is attached hereto as Exhibit A.
Since the plaintiff has now provided a readable version of the damages analysis, the defendants have withdrawn the
November 16, 2020 Motion for Order of Compliance with Court Order.
         Case 3:20-cv-00133-JCH Document 190 Filed 12/02/20 Page 2 of 3




       Pursuant to the October 26, 2020 order, the plaintiff was required to set forth “the basis for,

and calculation of, his compensatory damages, past wage loss, and future wage loss, and to produce

any documents that support these calculations.” (ECF No. 174, p. 21.) The Court further ordered:

“[I]f Mr. Madej arrived at the figures for ‘past non-economic damages’ and ‘punitive and

exemplary damages’ by any means other than merely picking a number without reference to any

matter of fact, then he is ordered to set forth his basis for, and the method of, determining such

numbers, and produce any documents which support that basis, method of calculation, or both….”

Id. While he provides further explanation of the categories of damages he seeks in this action and

the amount of damages he seeks for each category, the plaintiff does not explain the basis for, or

the method of calculation of, any of his “calculations.” The plaintiff also did not provide any

documents supporting the basis for, or the method of calculating, any of his claimed damages.

There should be documents supporting the claimed damages for at least the following categories:

nominal damages, medical expenses, future medical expenses, loss of earnings, past lost wages,

and attorney’s fees and costs. The Court warned that failure to comply with the October 26, 2020

order would “result in Mr. Madej being prevented from seeking such damages.” Id.

       Since the plaintiff wholly failed to comply with the Court’s clear and specific order within

the time specified by the Court, the defendants move to strike all of the claims for damages listed

in the November 9, 2020 Plaintiff’s Computation of Damages.




                                                 2
         Case 3:20-cv-00133-JCH Document 190 Filed 12/02/20 Page 3 of 3




                                                THE DEFENDANTS,

                                                YALE UNIVERSITY, MARVIN CHUN, MARK
                                                SCHENKER, PETER SALOVEY AND JESSIE
                                                ROYCE HILL


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                  3
